                              ·~1 l_~G
                                 ~
                                                  NEIL H.GRE[NBERG
                                                  & ASSOCIATES. P.C



                       4242 MERRICK ROAD, MASSAPEQUA, NEWY ORK 117 58

NEIL H. GREENBERG, ESQ.                                                                        PARALEGALS

JUSTIN M. REILLY, ESQ.                                                                         ROSA COSCIA
KEI11-I E. WILLIAMS, ESQ.                                                                     FRANCIS PENA
                                                                -       ---~--~--   --- I

 Via: SDNY ECF                              •., )( .,l)\ \                                  March 11, 2020
                                          • ,< >Cl \tl:Vf
 Honorable Judge Ronnie Abrams
                                            i I , :      KO'\ICALLY FILED
 United States District Judge
                                            I \(. ;; :
 United States District Court
 Southern District of New York
                                                         ---------
                                                 ! J- IISI,:3 / /~ /z._,,o
                                                                    I      I
 40 Foley Square, Courtroom 1506
 New York, New York 10007

 Re:     Pena, et al v. NB Network Solutions, Inc., et al; 19-CV-1681 (RA)(DCF)

 Honorable Judge Abrams:

 This office represents the Plaintiffs in the above-referenced FLSA action and I write with the
 consent of Defendants' counsel of record. Kindly accept this letter motion seeking an extension of
 the time in which the parties have to submit their Motion for FLSA Settlement Approval and
 Agreement for the Court's review up to and including March 20, 2020.

 The reason for this request is that the attorneys have recently completed drafting the formal written
 agreement and need additional time to collect signatures from the parties. Once signatures have
 been collected, Plaintiffs will fill all necessary documentation pursuant to Cheeks.

 Thank you for your time and consideration of this request.

                                                                    Respectfully submitted,

                                                                         ~~:-~~
                                                                    Keith E. Williams, Esq.




                                               Application granted.

                                                SO ORDERED.


cc: All counsel ofrecord, via ECF                                       Ronnie Abrams, U.S.D.J.
                                                                        March 12, 2020
